Title: [Diary entry: 22 March 1791]
From: Washington, George
To: 

Tuesday 22d. At half past 6 Oclock we left Chester, & breakfasted at Wilmington. Finding the Roads very heavy and receiving unfavourable Accts. of those between this place and Baltimore I determined to cross the [Chesapeake] Bay by the way of Rockhall and crossing Christiana Creek [Christina River] proceeded through Newcastle & by the Red Lyon to the Buck tavern 13 Miles from Newcastle and 19 from Wilmington where we dined and lodged. At the Red Lyon we gave the horses a bite of Hay—during their eating of which I discovered that one of those wch. drew the Baggage Waggon was lame and appd. otherwise much indisposed. Had him bled and afterwards led to the Buck tavern. This is a better house than the appearances indicate.